Citation Nr: 1746850	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-38 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right thumb injury.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for a bilateral eye disorder.

6.  Entitlement to service connection for a bilateral knee disorder.

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for balance disorder.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1965. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2014 rating decision, by the Muskogee, Oklahoma, Regional Office (RO), which reopened the claim for service connection for a low back disorder, claimed as degenerative joint disease of the lumbar spine (DJD) and sacroiliac osteoarthropathy, but denied the claim on the merits; that rating action also denied the Veteran's attempt to reopen a claim for service connection for injury to the right thumb, service connection for a bilateral eye disorder, service connection for a bilateral knee disorder, service connection for prostate cancer, service connection for COPD, service connection for depression, service connection for balance issues, and entitlement to a TDIU. 

In his substantive appeal (VA Form 9), received in October 2014, the Veteran requested a videoconference hearing with a Veterans Law Judge.  However, in May 2014, the Veteran withdrew his request for a hearing.  38 U.S.C.A. § 20.704 (e) (2016).  

In February 2017, the Board remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in July 2017.  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

FINDINGS OF FACT

1.  In a December 1972 decision, the Board denied the Veteran's claim of entitlement to service connection for a low back disorder and the Veteran did not request reconsideration of that decision.  

2.  Evidence added to the record since the December 1972 Board decision is new evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a low back disorder.  

3.  A chronic low back disorder was not manifested in service; arthritis of the lumbar spine was not manifested in the first post service year; and a current back disorder is not attributable to service.  

4.  In a February 1972 decision, the Board denied the Veteran's claim of entitlement to service connection for an injury to the right thumb, and the Veteran did not request reconsideration of that decision.  

5.  Additional evidence received since the December 1972 Board decision is new to the record, but does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection for an injury to the right thumb.  

6.  The Veteran does not have a bilateral knee disorder.  

7.  The Veteran does not have a bilateral eye disability that is etiologically related to his active service or to a service-connected disability.  

8.  The Veteran's prostate cancer was not manifested during his active military service, and is not shown to be causally or etiologically related to his active military service.  

9.  The Veteran's COPD did not have its clinical onset in service or for many years thereafter, and it is not otherwise shown to be related to service or to a service-connected disability.  

10.  The Veteran does not have a balance disorder.  

11.  The Veteran does not have a current diagnosis of depression.  

12.  The Veteran does not have a service-connected disability; therefore, there is no legal basis for a grant of a total disability rating based on individual unemployability due to service-connected disability.  



CONCLUSIONS OF LAW

1.  The December 1972 Board decision, which denied reopening the Veteran's claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. §7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  

2.  Evidence received since the final December 1972 Board decision is new and material; therefore, the criteria for reopening the Veteran's claim of entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

4.  The February 1972 Board decision, which denied the Veteran's claim of entitlement to service connection for an injury to the right thumb, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  

5.  The criteria for reopening a claim of entitlement to service connection for an injury to the right thumb have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).  

6.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

7.  The criteria for service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

8.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

9.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

10.  The criteria for service connection for a balance disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

11.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

12.  The criteria for a TDIU have not been met, and the claim is denied as a matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist.

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Factual background & Analysis-Claim to reopen S/C-low back disorder.

Prior to receipt of the claim that led to the current appeal, the Board, in a December 1972 decision, denied the Veteran's appeal as to a claim of entitlement to service connection for a low back disability.  Notice of this denial was provided to the Veteran in December 1972.  Unless the Chairman of the Board orders reconsideration of the decision, the Board decisions is final on the date stamped on the face of the decision.  See 38 C.F.R. § 20.1100.  The record does not reflect that the Veteran filed a claim for reconsideration of the December 1972 Board decision; as such, that decision is final.  

Generally, a claim that has been denied in a final Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104 (b) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence before the Board at the time of the December 1972 decision consisted of the service treatment records (STRs), which showed that the Veteran was seen on several occasions for complaints of low back pain.  The records indicate that the Veteran underwent an orthopedic evaluation in August 1964; x-ray of the left sacral spine was normal.  A separation examination in December 1964 was negative for any low back disorder.  

A March 1967 VA examination showed no abnormality of the back.  The specific diagnosis was no spinal pathology found.  

By a rating action in April 1967, the RO denied service connection for a back disorder, based on a finding that an organic back disorder was not shown by the evidence of record, no organic pathology of back in service or on VA examination.  

In a September 1968 decision, the Board denied the Veteran's claim of entitlement to service connection for a back disability, based on a finding of no current back disability upon which to grant service connection.  

Subsequently received were VA progress notes dated July 1970 to November 1970 which show that the Veteran received ongoing clinical evaluation and treatment for chronic low back pain.  During a consultation in October 1970, the examiner noted that, based on the present examination he found no objective evidence of a disease or injury to the lumbosacral spine.  

By a rating action in June 1971, the RO confirmed its previous denial of the Veteran's claim for service connection for a back disorder.  It was determined that the new evidence was insufficient to warrant a change in the prior decision.  In a decision dated in February 1972, the Board confirmed the previous denial of service connection for a back disorder.  

Also considered by the Board were several private treatment reports, including a statement from Dr. Norma L. Sneed, dated in November 1971, who indicated that she examined the Veteran for the first time in January 1971; at that time, he reported having constant pain in the back which began in mid-July 1971 while he was shoveling gravel.  The diagnosis was chronic low back strain.  In another medical statement, dated in January 1972, Dr. Robert T. Rounsaville indicated that the Veteran reported inuring his back when he twisted his mid-thoracic region while lifting some pallets in April 1964.  Dr. Rounsaville indicated that the Veteran was malingering back difficulties which was possibly why he had received no treatment in the past with other than mild symptomatic medication.  He found nothing actually wrong with the Veteran's back.  

Of record was the report of a general examination dated in December 1971, reflecting a diagnosis of chronic low back strain.  

In the December 1972 decision, the Board denied the claim of service connection for a back disorder.  The Board held that the diagnosis of chronic low back strain was far too removed from the Veteran's period of service to conclude that it had its onset in service.  

The evidence associated with the claims file following the December 1972 Board decision includes private treatment reports dated from September 1972 to December 1978 which show that the Veteran received continued evaluation and treatment complaints of chronic low back pain.  An X-ray study of the lower back, dated in April 1973, revealed minimal wedging of the anterior margins of L-1 and L-2 which is old, presumably related to a juvenile epiphysitis or some congenital or developmental change.  There was an incomplete spina bifida of the first sacral segment.  

On the occasion of a VA examination in August 1996, the Veteran indicated that he sustained a low back injury in the line of duty in 1964.  He stated that he has had recurrent problems since service.  He complained of low back pain with swelling.  The pertinent diagnoses were chronic painful low back disorder, rule out spondylosis, osteoarthritis and spina bifida.  

The Veteran's application for service connection for a low back disorder (VA Form 21-526EZ) was received in August 2013.  Submitted in support of the claim were imaging records from the Muskogee VA medical center (VAMC), dated from September 1996 to December 2003.  An x-ray study of the lumbar spine, dated in May 1999, revealed degenerative changes of the spine, slightly increased since 1996.  

The Veteran was afforded a VA back examination dated in February 2014.  The Veteran reported that he developed a back condition while on active duty at Fort Polk when he injured his low back lifting a wet palette in April 1964; he stated that the condition has since gotten worse.  Following a physical examination, the pertinent diagnoses were lumbar spine, degenerative joint disease, and sacroiliac osteoarthropathy.  The examiner opined that the claimed low back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran was seen numerous times in service for complaints of low back pain but was noted to be unresponsive to treatment by physical therapy.  The examiner explained that the Veteran's diagnosed sacroiliac osteoarthropathy and lumbar spine DJD was based on X-ray and examination; and, his May 20, 1999 lumbar x-ray showed DJD mildly advanced since 1996.  The examiner further noted that, in 1999, there was no evidence of sacroiliac sclerosis; thus, the sacroiliac osteoarthropathy most likely represents a progression of his lumbar DJD which was first diagnosed in 1996.  The examiner stated that the Veteran's spine DJD is a result of normal aging and genetic predisposition.  

VA progress notes dated from November 1997 to February 2014 show continued clinical evaluation and treatment for chronic low back pain.  

The Board finds that the newly received medical records are both new and material. The evidence associated with the claims file subsequent to the December 1972 Board decision includes VA treatment reports, private treatment reports and VA examination reports, which indicate that the Veteran has been receiving clinical attention for a chronic low back pain, currently diagnosed as degenerative joint disease and sacroiliac osteoarthropathy.  No such evidence was of record at the time of the prior denial in December 1972.  Moreover, during his February 2014 VA examination, the Veteran maintained that he developed a back condition while on active duty at Fort Polk when he injured his low back lifting a wet palette in April 1964, and he has had recurrent back problems since then.  He also stated that the condition has since gotten worse.  As this relates to an unestablished fact necessary to substantiate his claim, and was not previously of record or cumulative or redundant of evidence previously of record, it is new and material evidence.  Hence his claim of entitlement to service connection for a low back disability must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The benefit sought on appeal is granted to this extent.  



III.  Factual background & Analysis-Claim to reopen S/C-Rt. Thumb injury.

With respect to the claim for service connection for a right thumb injury, in a February 1972 decision, the Board denied the Veteran's appeal as to a claim of entitlement to service connection for a right thumb injury.  Notice of this denial was provided to the Veteran in February 1972.  Unless the Chairman of the Board orders reconsideration of the decision, the Board decisions is final on the date stamped on the face of the decision.  See 38 C.F.R. § 20.1100.  The record does not reflect that the Veteran filed a claim for reconsideration of the February 1972 Board decision.  

Generally, a claim that has been denied in a final Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104 (b) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence before VA at the time of the February 1972 Board decision consisted of the Veteran's STRs which were negative for any documentation of a right thumb injury.  Also of record was the report of a VA examination dated in March 1967, at which time the Veteran complained of cracking of the right thumb during cold weather.  The Veteran reported getting acid on his right thumb while clearing batter in service; he stated that it was raw for some time.  The pertinent diagnosis was scar of acid burn to the right thumb.  

In a decision dated in February 1972, the Board confirmed the previous denial of service connection for an injury to the right thumb.  It was determined that the medical evidence contained no mention of a disability referable to the right thumb during the period of the appeal.  

The evidence associated with the claims file following the February 1972 Board decision includes duplicate copies of the Veteran's service treatment records and duplicate copies of the Veteran's DD Form 214, VA treatment records dated from September 1972 to December 1978.  Also associated with the record since February 1972 is the report of a VA examination in August 1996, at which time he reported suffering an acid burn to the right thumb was also incurred in 1964.  Following an examination, the examiner noted a diagnosis of residuals of soft-tissue injury, right thumb.  

The Veteran's application to reopen his claim for service connection for a right thumb disorder (VA Form 21-526EZ) was received in August 2013.  Submitted in support of the claim were imaging records from the Muskogee VA medical center (VAMC), dated from September 1996 to December 2003.  These records are negative for any complaints of or treatment for a right thumb injury.  

VA progress notes dated from November 1997 to February 2014 do not reflect any mention of a right thumb injury.  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claim of service connection for a right thumb injury has not been received, and the claim may not be reopened.  The majority of this evidence is new in that it was not previously before the Board.  However, none of this evidence is material for purposes of reopening the service connection claim.  Other than reiterating his previous assertions, the Veteran has not offered any additional evidence that he currently has a right thumb injury that originated in, or is/are in any way related to his military service.  As such, the Board finds that the evidence submitted since February 1972 is cumulative or redundant of evidence previously considered by the Board in adjudicating the Veteran's claim of service connection for a right thumb injury.  Under the circumstances described above, the Board concludes that new and material evidence has not been submitted with regard to the previously denied claim of entitlement to service connection for a right thumb injury.  Therefore the claim may not be reopened, and the appeal must be denied.  There is no reasonable doubt to be resolved as to reopening the claim.  

IV.  Legal Analysis-General service connection provisions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For a showing of certain chronic diseases, such as arthritis, in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2016).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Certain diseases, including diabetes and prostate cancer, will be presumed service-connected if a veteran was exposed to herbicides in service, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307 (a) (6), 3.309(e).  If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides. 38 C.F.R. § 3.307.  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


A.  S/C-Low back disorder.

After review of the evidence, the Board finds that service connection is not warranted for a low back disorder, currently diagnosed as degenerative joint disease, and sacroiliac osteoarthropathy.  Significantly, while the STRs indicate that the Veteran received treatment for complaints of low back pain, the records did not reflect any diagnosed back disorder; an x-ray of the left sacral spine in August 1964 was normal.  A separation examination in December 1964 was negative for any low back disorder.  

The first clinical documentation of the onset of a chronic low back disorder is dated in August 1996, more than 31 years after service separation from his period of military service.  (A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).)  

Other than the Veteran's assertions, there is no evidence indicating that there is a relationship between the Veteran's current low back disorder and military service.  Rather, following the VA examination in February 2014, the examiner reviewed the medical records and opined that the claimed low back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran was seen numerous times in service for complaints of low back pain but was noted to be unresponsive to treatment by physical therapy.  The examiner explained that the Veteran's diagnosed sacroiliac osteoarthropathy and lumbar spine DJD was based on X-ray and examination; and, his May 20, 1999 lumbar x-ray showed DJD mildly advanced since 1996.  The examiner further noted that, in 1999, there was no evidence of sacroiliac sclerosis; thus, the sacroiliac osteoarthropathy most likely represents a progression of his lumbar DJD which was first diagnosed in 1996.  The examiner concluded that the Veteran's spine DJD is a result of normal aging and genetic predisposition.  Consequently, the medical opinion evidence is against the claim.  

The Board acknowledges the Veteran's contention that he has a current low back disorder that is related to his active military service.  However, the Board finds the post service medical evidence to be more probative on the nexus question.  Therefore the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this claim.  

B.  S/C-Bilateral knee disorder.

The Veteran contends that he has a bilateral knee disorder, which is attributable to his military service, including the injury that caused his back problem.  Relevant evidence of record consists of service treatment records (STRs), VA and private treatment records, a February 2014 VA examination, as well as the Veteran's statements.  

The Veteran's STRs are silent as to complaints, diagnoses, or treatments for a bilateral knee disorder.  A December 1963 induction examination is normal for lower extremities.  A December 1964 separation report of medical examination is normal for the lower extremities.  No pertinent defects or diagnoses were noted.  

VA and private treatment records reflect complaints, treatments, and diagnoses for various conditions, but nothing regarding the knees.  The February 2014 VA examination did not diagnose any knee disorder.  

Upon review of the evidence, the Board finds that there is no evidence of a current diagnosis for a bilateral knee disorder throughout the appeal period.  Accordingly, the Board must deny service connection for a bilateral knee disorder.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995).  

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection.  The Veteran does not have a current diagnosis of a bilateral knee disorder.  Thus, the claim of service connection for a bilateral knee disorder must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107 (b).  

C.  S/C-Prostate cancer.

The Veteran essentially contends that he developed prostate cancer as a result of his period of military service.  The Veteran maintains that his prostate cancer may have been caused by the fall that caused his chronic low back pain during service.  Initially, the Board notes that to the extent that the Veteran is claiming service connection for prostate cancer secondary to his low back disorder, service connection cannot be granted on a secondary basis because the underlying disability of low back disability is not a service-connected disability.  See 38 C.F.R. § 3.310 (a) and (b).  

In this regard, the Board notes that the Veteran's DD Form 214 reflects that he served on active duty from February 1964 to February 1965, with no foreign and/or sea service noted.  His military occupational specialty was as a supply handler.  

The Board finds that he was not exposed to herbicides during his service and he also does not benefit from a presumption of exposure given that he was not in Vietnam.  As such, after considering all the evidence of record, the Board finds that the Veteran's prostate cancer may not be presumed to have been incurred in service on account of herbicide exposure.  38 C.F.R. § 3.309 (e) (2016).  

Further, as noted above, specified chronic diseases, including tumors, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307 (a) (3); 3.309(a) (2016).  In this case, however, the first evidence of diagnosed prostate cancer was not until December 2003, approximately 38 years after the Veteran's separation from military service.  Significantly, VA progress notes dated from November 1997 to February 2014 reflect a diagnosis of prostate cancer; it was noted that the Veteran was diagnosed in 2003.  A bone scan, dated in December 2003, noted that the Veteran had bilateral adenocarcinoma of the prostate.  A primary care note, dated in December 2005 indicates that the Veteran was seen for health maintenance for prostate cancer, for which he finished his treatment in December 2004.  Therefore, because prostate cancer did not manifest to a degree of 10 percent or more within a year of leaving active duty service, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016).  In summary, service incurrence or aggravation of prostate cancer may not be presumed.  38 C.F.R. §§ 3.307, 3.309 (2016).  

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the Veteran's claim on a theory of direct entitlement to service connection.  

The Veteran has a current diagnosis of prostate cancer.  As noted above, however, the STRs do not show evidence of prostate in service.  In fact, the evidence of record shows that prostate cancer was not diagnosed until 2003, more than 34 years following the Veteran's discharge from service.  The Veteran has not asserted, nor does the evidence show, that he had continuous symptoms since his separation from service, so consideration of service connection as a chronic disorder under 38 C.F.R. § 3.303 (b) is also not warranted.  Moreover, no medical professional has ever suggested that the Veteran's prostate cancer is traceable to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  In short, there is no competent evidence to support the claim.  To the extent the Veteran relates his prostate cancer to service (to include a claimed back injury), the Board finds that such is not competent evidence.  Under the facts of this case, the matter of a nexus between prostate cancer and service is a question that is beyond lay observation and not within the realm of knowledge of a layperson, such as the Veteran.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on the matter.  He has not submitted a competent medical statement relating his prostate cancer to his military service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

In sum, the evidence weighs against the claim for service connection for prostate cancer.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

D.  S/C-bilateral eye disorder & COPD.  

The Veteran seeks service connection for a bilateral eye disability and COPD.  The Veteran essentially claims that these disabilities are related to his low back disorder.  Initially, the Board notes that to the extent that the Veteran is claiming service connection for prostate cancer secondary to his low back disorder, service connection cannot be granted on a secondary basis because the underlying disability of low back disability is not a service-connected disability.  See 38 C.F.R. § 3.310 (a) and (b).  

VA treatment records show current diagnoses and treatment for cataracts and COPD.  However, the Veteran's STRs are silent as to any treatment or complaints related to an eye disability or a lung disorder, diagnosed as COPD.  Moreover, no medical professional has ever suggested that the Veteran's bilateral eye disorder and COPD are traceable to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  In short, there is no competent evidence to support the claims.  Therefore, the Veteran cannot prevail on his claims through a theory of direct service connection.  

In sum, the evidence weighs against the claims for service connection for a bilateral eye disorder and COPD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

E.  S/C-Balance disorder.

Based on the evidence, the Board finds that service connection is not warranted for a disability claimed as balance problems.  

The Veteran does not have a diagnosis of a chronic disability productive of balance problems that was incurred in or caused by service, or proximately due to, or aggravated by a service connected disability.  Without a current diagnosis, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); see also Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  

The Veteran contends that he has balance problems due a low back disorder which developed as a result of military service.  The Board notes that to the extent that the Veteran is claiming service connection for balance problems secondary to his low back disorder, service connection cannot be granted on a secondary basis because the underlying disability of low back disability is not a service-connected disability.  See 38 C.F.R. § 3.310 (a) and (b).  

The record indicates that, during a clinical examination in December 2011, the Veteran complained of low back pain and being unsteady on his feet; in fact, he walked with a cane.  Following an examination, the pertinent diagnoses were reoccurrence of prostate cancer, COPD, low back pain, and unsteady gait.  In October 2012, the Veteran reported experiencing dizziness.  While these reports noted complaints of unsteady gait and dizziness, the Veteran was not diagnosed with a condition manifested by balance problems.  


Service connection is granted for disease or injury in service where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has a balance condition; there can be no valid claim for service connection on any basis.  See Brammer, 3 Vet. App. 223, 225; see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes).  Consequently, the claim for service connection for a balance condition must be denied on direct and secondary bases.  

F.  S/C-Depression.

The Veteran is seeking service connection for depression, which he maintains is related to his active service, including his low back injury.  On review of the record, the Board finds that service connection for depression is not warranted.  

Review of the Veteran's STRs indicate that he was admitted to Valley Forge Hospital in November 1964 for evaluation; at that time, he stated that he was unaware of any psychiatric problems and that he has never been seriously nervous or worried about any problems which would require psychiatric attention.  The Veteran stated that his only problem was a recurrent back trouble.  He was evaluated and diagnosed with emotional immaturity.  The separation examination in December 1964, reported a diagnosis of emotional immaturity, manifested by social withdrawal, overwhelming passive-aggressive and manipulative mechanisms and psychosomatic complaints when faced with adult industrial responsibility in an authoritarian situation.  It was determined that the condition was not incurred in the line of duty.  

The initial VA examination in March 1967 was negative for any complaints or findings of a psychiatric disorder, to include depression.  

Medical evidence of record dated from July 1970 through August 1996 are completely silent with respect to any complaints or findings of a psychiatric disorder.  In fact, during a VA examination in August 1996, it was noted that the Veteran handled the psychiatric evaluation well.  It was noted that he did have early short memory loss which he brought up himself.  No pertinent diagnosis was noted.  

Subsequently submitted treatment reports, VA as well as private treatment reports, dated from September 1996 through February 2014, including a VA examination report, are negative for any complaints or findings of a psychiatric disorder.  

To the extent that the STRs indicate that the Veteran was found to have a personality disorder, diagnosed as emotional immature, personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303 (c), 4.9 (2016); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  

With respect to the claim for service connection for depression, the Board finds that the preponderance of the evidence is against the Veteran's claim.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303; see also Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosed psychiatric disorder, including depression.  

The only other evidence in the claims file supporting the existence of a disability manifested as depression are the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, psychiatry more particularly, and that he is merely speculating as to whether he has such current disabilities.  In this regard, he is not competent to diagnose a disability manifested by depression, as such a diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has such a disability are lacking in probative value.  

In short, in the absence of persuasive probative evidence demonstrating any current disability manifested by depression, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of service connection for depression must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

V.  Legal Analysis-TDIU Claim.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.340, 3.341, 4.16. 19.  To qualify for a TDIU, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  

Even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria. If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. § 4.16 (b).  

In his case, however, service connection has not been established for any disability.  Therefore, at no time has the Veteran met the threshold minimum rating requirements for consideration of a TDIU.  See 38 C.F.R. § 4.16 (a).  Furthermore, given the lack of a service-connected disability, he may not receive an extraschedular total rating based on individual unemployability.  See 38 C.F.R. § 3.321, 4.16(b).  Accordingly, the claim for TDIU must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.  

Service connection for a low back disorder is denied.  

New and material evidence not having been received, the claim of service connection for a right thumb injury is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for a bilateral eye disorder is denied.  

Service connection for prostate cancer is denied.  

Service connection for COPD is denied.  

Service connection for depression is denied.  

Service connection for balance issues is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


